PER CURIAM.
The trial court dismissed the complaint when the plaintiff failed to appear for the taking of his second deposition. We find that dismissal was entirely too drastic a remedy to impose upon the plaintiff where the plaintiff allegedly had difficulty getting to the United States from Jamaica, the deposition was set after the cut-off date for completing discovery, and it was only eleven days prior to trial. See Santuoso v. McGrath & Associates, 385 So.2d 112 (Fla. 3d DCA 1980); Zayres Department Stores v. Fingerhut, 383 So.2d 262 (Fla. 3d DCA 1980).
Reversed and remanded.